Citation Nr: 1427851	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI) residuals. 

2. Entitlement to service connection for acquired psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of service connection for acquired psychiatric disability, to include anxiety disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have TBI residuals related to service.  


CONCLUSION OF LAW

The criteria for service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in May 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).      

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Furthermore, a VA examination was not obtained for the service connection claim for TBI residuals.  As discussed below, the record does not establish that the Veteran incurred any brain injury in service and there is no physical or probative evidence suggesting the existence of any TBI residuals, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran alleges he suffered a TBI in-service. 

Specifically, the Veteran contended in a March 2011 statement that a snapped cable "danced" on his face, causing his brain to "rattle."  He elaborated further in a June 2011 statement that along with hitting him in the face, the broken cable also hit him in the middle of his body, knocking him backwards.  As he was falling backwards, the cable wrapped around both ankles and pulled him in the air.  In a September 2013 statement, the Veteran asserted he was "hog tied" in the air by the cable.  The Veteran alleges this incident caused brain injury and subsequent residual effects.  

However, the Board finds in this case the evidence weighs against the Veteran's service connection claim.  

Service treatment records reflect that in February 1977, the Veteran was hospitalized after being struck by a snapped cable aboard a Navy ship.  The Veteran suffered a fractured right ankle and multiple abrasions and contusions to the face, clavicle, scrotum, right thigh, and elbow.  He was admitted to the hospital for five days for comfort and a cast was placed on his right ankle.  The Veteran was discharged on convalescent leave.  A follow up visit in March 1977 mentioned the Veteran's ankle was healing.  The record reflects no other findings or complaints related to the Veteran's head or any head injury, other than the initial contusions to his face noted.  The Veteran had a follow up visit in March 1977 that only mentioned that the Veteran's ankle was healing.  Service treatment records are therefore silent for any treatment for, or a diagnosis of a brain injury or trauma to the head aside from face contusions in February 1977. 

Additionally, there is no objective or probative evidence of brain injury residuals at any time after service.  Several VA treatment records reflect a history of TBI.  However, such notations appear to be based solely on the Veteran's reported history, which as explained below the Board finds not to be credible.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Therefore, such records are not probative evidence supporting the Veteran's claim. 

While the Board recognizes the Veteran's assertions of brain injury in service, the Veteran is not competent to conclude he suffered a TBI due to his in-service incident.  Determinations of whether a brain injury occurred or whether current TBI residuals exist are medical in nature.  The Veteran is not competent to address complex medical questions and, specifically, is not competent to diagnose a brain injury or the residuals thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The Veteran is competent to report suffering a severe blow to his head in service from the snapped wire cable in February 1977.  He is also competent to report he suffered symptoms such as memory loss and anxiety following the in-service incident.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Service treatment records are silent for any complaints relating to residual effects of TBI or any other complaints relating to brain trauma.  The Veteran did not report a brain injury or any residuals thereof, until he filed his claim in May 2010, over 30 years after the in-service incident that the Veteran alleges caused his brain injury.  

The Veteran stated in his April 2011 VA substantive appeal that he "messed up" by not informing the VA or Navy personnel that he believed he was suffering from "problems" after the incident.  However, the lack of any noted brain or head injuries in service particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include a pulled groin muscle due to exercising; sore throat, coughing and slight chills due to a congested nasal passages; a fracture on his right hand from playing football; and complaints of a sore throat, tiredness and sleepiness.  Furthermore, the Veteran denied having any history of head or brain injury, dizziness, memory loss or depression at an examination conducted for his reserve service in April 1983.  

The evidence thus weighs against a finding that the Veteran suffered a brain injury due to his in-service incident or that he has any TBI residuals related to service in any way.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for TBI residuals is denied.


REMAND

The Veteran asserts that he is entitled to service connection for a mental health condition.  The Board has interpreted his claim broadly, and given the Veteran's assertions and the evidence of record, construed it as a claim for an acquired psychiatric disability to include anxiety disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During an April 2010 VA outpatient examination, the Veteran told a nurse practitioner that he was hit by a cable wire during service and he is still having nightmares and anxiety problems due to the in-service experience.  The nurse practitioner opined that the Veteran had an anxiety problem and requested mental health treatment for the Veteran.  During a November 2010 VA outpatient examination, the Veteran told a social worker that in 2002 he noticed he was having trouble with his memory and in 2004 he had a panic attack while driving a bus full of people.  The social worker concluded that the Veteran had symptoms consistent with anxiety and met the criteria for PTSD. 

In a March 2014 rating decision, the AOJ noted that the Veteran failed to report to a PTSD examination after the VA medical center contacted the Veteran four times.  The record lacks documentation that the VA medical center contacted the Veteran to schedule an examination.  In a January 2014 report of general information, it was noted that the Veteran called the VA medical center and said he could not make a scheduled examination and asked to be contacted as to when he would be available for an examination because he is out of town a lot.  There is no evidence in the record of further contact with the Veteran to schedule an examination.  Under the circumstances, the Veteran should be afforded an examination, and an etiological opinion should be obtained to determine whether the Veteran has any psychiatric disabilities as a result of service, to include his in-service injury from being hit by a broken cable wire.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine whether the Veteran currently has anxiety, PTSD or any other psychiatric disabilities.

The examiner should provide a nexus opinion as to whether it is as least as likely as not (i.e., a likelihood of 50 percent or greater) that any current psychiatric disability was incurred in or caused by service, to specifically include the incident whereby a cable wire broke and injured the Veteran. 

The entire claims file must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's claims file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

The AOJ should give the Veteran reasonable time to schedule an examination in light of the Veteran's assertion that he is out of town a lot. 

2. After any further development deemed necessary, readjudicate the remaining appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran and his representative a supplemental statement of the case, and return the case to the Board after he has had an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


